Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah A. Hyatt appeals the district court’s order dismissing, under Fed.R.Civ.P. 12(b)(6), her civil action seeking relief pursuant to the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. On appeal, Hyatt raises two issues: (1) whether her complaint was timely filed according to the plain language of the ERISA plan; and (2) whether an ambiguity existed in the ERISA plan language that rendered the granting of Prudential’s motion to dismiss erroneous. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hyatt v. Prudential Ins. Co. of Am., No. 1:14-cv-00035-MR, 2014 WL 5530130 (W.D.N.C. Oct. 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.